DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-7 and 9-11 have been amended.
Claims 1-11 are currently pending. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 states “the distance” when it should state “a distance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the titanium alloy" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is dependent on claim 1 which states “pure titanium or a titanium alloy” therefore, if one chose pure titanium, claim 2 has no antecedent basis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1).
Regarding claim 1, Hanafusa discloses a redox flow battery (RF battery 1 in Fig. 1) comprising: a battery cell (100 in Fig. 1) including a positive electrode (104 in Fig. 1), a negative electrode (103 in Fig. 1), and a membrane (diaphragm 101 in Fig. 1) interposed between the positive electrode and the negative electrode ([0043]). Hanafusa discloses a pair of cell frames each including a bipolar plate and a frame body surrounding a circumferential edge of the bipolar plate, the pair of cell frames holding the battery cell therebetween ([0044]).  Hanafusa discloses a positive electrolyte supplied to the positive electrode and a negative electrolyte supplied to the negative electrode ([0043]).  
While Hanafusa does not explicitly disclose wherein the negative electrolyte has an oxidation-reduction potential of 0.0 V or higher relative to a standard hydrogen electrode, Hanafusa does disclose as the negative electrode active material, any element of Ti, Sn, Fe, and V, which has a lower base potential than the positive electrode active material, is used and these elements are preferable because the redox potential of the negative electrode active material can 
Hanafusa is silent to the material of the bipolar plate. 
Warrington teaches electrochemical cells, including flow battery cells, using separator membranes, can be configured in cell stacks having bipolar separator plates between adjacent cells, and these bipolar separator plates are typically made from either a variety of metals, such as titanium and stainless steel, or non-metallic conductors, such as graphitic carbon/polymer composites ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Warrington and provided to the redox flow battery of Hanafusa a bipolar plate comprising pure titanium or a titanium alloy because the use of titanium as a material of a bipolar plate is well known in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 3, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. Hanafusa further discloses a common electrolyte solution (Ti / Mn electrolyte solution) containing Mn ions and Ti ions is used for each of the positive electrode electrolyte and the negative electrode electrolyte ([0045]). Therefore, Hanafusa discloses wherein the negative 

Regarding claim 4, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. Hanafusa further discloses an                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     aqueous solution can be used as the liquid oxidizing agent, and in the case of the                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    aqueous solution, it reacts with the negative electrode active material and receives one electron (                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    + 2H + (+ 2                        
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                    )→ 2                        
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                        
                    ), which is a two-electron reaction ([0030]). Hanafusa further discloses the concentration of the                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     aqueous solution is, for example, 1 M or more and 25 M or less, preferably 8 M or more and 25 M or less, from the viewpoint of suppressing a decrease in the ion concentration or solvent concentration of the electrolytic solution.
One of ordinary skill in the art before the effect filing date of the claimed invention would recognize that there are 2 mol of hydrogen per 1 mole of                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     and therefore the concentration of hydrogen would be double that of the concentration of                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    .
                
                    
                        
                            1
                             
                            m
                            o
                            l
                             
                            H
                            2
                            O
                            2
                        
                        
                            1
                             
                            L
                             
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    *
                    
                        
                            2
                             
                            m
                            o
                            l
                             
                            o
                            f
                             
                            H
                            2
                            O
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            o
                            f
                             
                            H
                            2
                            O
                            2
                        
                    
                    =
                     
                    
                        
                            2
                             
                            m
                            o
                            l
                             
                            o
                            f
                             
                            H
                            2
                            O
                        
                        
                            1
                             
                            L
                             
                            o
                            f
                             
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                
            
Therefore, the concentration of hydrogen would be 2 M or more and 50 M or less, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) as applied to claim 1, and further in view of Kaneko et al (US 20090197143 A1).
Regarding claim 2, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. Modified Hanafusa discloses a bipolar plate comprising pure titanium or a titanium alloy, but does not disclose a the titanium alloy containing 95% by mass or more of titanium and further containing at least one element selected from platinum, palladium, ruthenium, nickel, and chromium in a total amount of 0.4% by mass or more and 5% by mass or less.
Kaneko teaches a titanium alloy improved in corrosion resistance by adding fine amounts of noble metal elements such as palladium ([0056]).
One of ordinary skill in the art before the effective filing date of the claimed invention would be taught by Kaneko to utilize palladium in an amount that would effectively reduce corrosion of the titanium alloy, therefore, the mass percent of titanium alloy and palladium within the bipolar plate is a result-effective variable and the specific mass percent of the combination is up to one of ordinary skill in the art to decide based on the desired amount of corrosion resistance of the bipolar plate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) as applied to claim 1, and further in view of Iino et al (US 20160064746 A1).
Regarding claim 5, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. Hanafusa does not disclose wherein the negative electrolyte contains sulfate radicals, and wherein the concentration of the sulfate radicals in the negative electrolyte is 2 mol/L or more.
Iino teaches a redox flow battery with a negative electrode electrolyte having a total sulfate radical concentration of 4 mol / liter ([0256]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to utilize the teaching of Iino and provide to the redox flow battery of modified Hanafusa a negative electrolyte having a concentration of sulfate radicals of 4 mol / liter with the reasonable expectation it would provide a successful redox flow battery. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) as applied to claim 1, and further in view of Savinell et al (US 20140227574 A1).
Regarding claim 6, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. Modified Hanafusa does not disclose wherein the negative electrolyte contains at least 
Savinell teaches an iron based redox flow cell (Abstract). Savinell further teaches the negative electrolyte comprises a metal additive suitable for suppressing hydrogen formation at the negative electrode, examples of suitable heavy metals that may suppress hydrogen evolution at the negative electrode include Sb (antimony, [0051]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would be taught by Savinell to utilize antimony in an amount that would suppress hydrogen formation at the negative electrode, therefore, the concentration of antimony within the negative electrolyte is a result-effective variable and the specific concentration of antimony is up to one of ordinary skill in the art to decide based on the amount of hydrogen that would need to be suppressed within the redox flow battery. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) as applied to claim 1, and further in view of Chang et al (US 20180175402 A1).
Regarding claims 7 and 8, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. Hanafusa further discloses the bipolar plate is between a positive electrode-side surface and in contact with the positive electrode and a negative electrode-side surface and in contact with the negative electrode ([0044]). However, Hanafusa is silent to the shape of the bipolar plate. 
Chang teaches a bipolar plate (20 in Fig. 4) of a flow battery (Abstract) that can be made of titanium or its alloy ([0021]). Chang teaches the bipolar plate is bent to form a plurality of flow paths in which an electrolyte goes through (25 in Fig. 4, [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Chang within the redox flow battery of modified Hanafusa and substituted the bipolar plate of modified Hanafusa with the bipolar plate of Chang to provide a bipolar plate including grooves through which the positive electrolyte or the negative electrolyte circulates, and wherein the grooves are provided on at least one of a positive electrode-side surface in contact with the positive electrode and a negative electrode-side surface in contact with the negative electrode. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) further in view of Chang et al (US 20180175402 A1), as applied to claim 7, and even further in view of Poirot-Crouvezier (US 20170279131 A1).
Regarding claim 9, modified Hanafusa discloses all of the limitations of claim 7 as set forth above. However, modified Hanafusa does not disclose wherein the bipolar plate is formed by stacking two bipolar plate pieces, and the grooves are provided on both the positive electrode-side surface and the negative electrode-side surface.
Poirot-Crouvezier teaches a bipolar plate of an electrochemical cell (Abstract). Poirot-Crouvezier teaches that each bipolar plate may be formed from two electrically conductive sheets that are bonded to one another in the direction of stacking of the electrochemical cells [0005]. Poirot-Crouvezier teaches the bipolar plates ensure the transmission of a clamping force within the stack of electrochemical cells helping to improve the quality of the electrical contact between the electrodes and the bipolar plates of the electrochemical cells ([0006]). 
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) as applied to claim 1, and further in view of  Horne et al (US 20110223450 A1).
Regarding claim 10, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. However, modified Hanafusa does not disclose wherein, in the bipolar plate, the distance between a positive electrode-side surface in contact with the positive electrode and a negative electrode-side surface in contact with the negative electrode is 3 mm or more and 7 mm or less.
One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that if the bipolar plate is placed between the positive electrode and the negative electrode, and the bipolar plate has a positive electrode-side surface in contact with the positive electrode and a negative electrode-side surface in contact with the negative electrode, 
Horne teaches a bipolar plate’s thickness is preferably selected by balancing a desired conductivity with the mechanical strength of the plate ([0183]). 
Therefore, in the bipolar plate, the distance between a positive electrode-side surface in contact with the positive electrode and a negative electrode-side surface in contact with the negative electrode is up to one of ordinary skill in the art to decide based on the desired conductivity of the plate versus how mechanically strong the plate needs to be. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al (JP 2014137946 A using the English translation given in the IDS) in view of Warrington et al (US 20160240868 A1) as applied to claim 1, and further in view of  Ganski et al (US 20030194597 A1).
Regarding claim 11, modified Hanafusa discloses all of the limitations of claim 1 as set forth above. However, modified Hanafusa does not disclose an engaging protrusion that is provided in one of the bipolar plate and the frame body, and an engaging recess that is provided in the other one of the bipolar plate and the frame body and engages the engaging protrusion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ganski within the redox flow battery of modified Hanafusa and provided an engaging protrusion that is provided in the bipolar plate and an engaging recess that is in the frame body and engages the engaging protrusion in order to connect the frame body and the bipolar plate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./      Examiner, Art Unit 1729         

/ULA C RUDDOCK/      Supervisory Patent Examiner, Art Unit 1729